OFFICE      OF THE ATTORNEY     GENERAL    OF TEXAS
                            AUSTIN




Eonornble Caorge E. Sheppard
CO~iptrOller Of TubliC    AOOOUntS,
Austin,   Texas

bear Yr. Sheppard2




           'Your letter   of F

                                                tained the loss
                                                e Tabesoo Inde-

                                                xes rixponsibie
                                                nent Sohool. &md




                         Legislature   shall not have power to
                         to pwohssors    thereof.   The Con@-
                        ve'st the proceeds of such Bales,
                   heretofore     made, as i3ay be direoted   by
     the Board of Education herein provided for, in the,
     bonds of the United States,      the State of Texas ,' or
     counties in said %ste,       or In suoh other seourities,
     and linder such restriotions     aa may be prescribed    by
     law; and the State     shall be responsible   for all in-
     vestmnts. *
                ,

            .

uonorable   George ?I. Sheppard,   p>:Se 2



            %e am not advised as to the, so&e      of the money
that was invested iu the Tebesoo Indopendent School bonds.
The constitution81   prov!sion  abova ouoted makes the State
responsible   for the 5nvestinont of all funds   obtained from
tho salo of the publio free school land.       If tha funds that
wore invested in se5d bonds oaze from suoh source, then the
State Is reaponslble   for said investment.
            In no tkmt, however, could this loss be charged
against the general revenue of the State vilthout an appro-
priation speoifioally   mode by the Legislature   for such pur-
pose, and you would not be outhorizad to take money from
the General :?evenue Fund snd cover this loss of the yer-
nanent School Pund w5thout speclflc   approprletlon   end ’
authorization   to do so Srom the Le&laturs.
            In vieu of the fact that this fund oenuot be re-
plentished except by the direct end positiive approprlatlon
by the Legislature,    it may not be~ncoessory to determine
its orlglnal   souroe.




                                             George i?. Barous
                                                    Assistant